Citation Nr: 0734905	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-43 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected pelvic adhesive disease, currently evaluated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1981 to October 1984 and from May 1987 to 
September 1991.

This appeal arose from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which granted the veteran 
service connection for  pelvic adhesive disease with 
infertility and history of pelvic adhesions and assigned a 10 
percent disability rating therefor.  The disability rating 
was later increased to 30 percent; the veteran has continued 
to express disagreement.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].


FINDINGS OF FACT

1.  The veteran's service-connected pelvic adhesive disease 
is manifested by subjective complaints of severe pain. 

2. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected pelvic 
adhesive disease, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for pelvic adhesive 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.116, Diagnostic Code 7614 (2007).

2.  The criteria for an increased disability rating for 
pelvic adhesive disease on an extra- schedular basis are not 
met. 38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for her 
service-connected pelvic adhesive disease with infertility, 
which is currently evaluated 30 percent disabling.  In 
addition, the veteran is in receipt of special monthly 
compensation due to loss of use of a creative organ.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated January 10, 2005.  That letter, in part, informed the 
veteran that "To establish entitlement to an increased 
evaluation evidence for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse." 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA the January 2005 VCAA letter.  
Specifically, the veteran was advised that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records kept by VA treatment centers and the Social 
Security Administration.  With respect to private treatment 
records, the February 2004 letter informed the veteran that 
VA would make reasonable efforts to obtain relevant records 
not held by any Federal agency.
See the January 10, 2005 VCAA letter, page 4.

The January 2005 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original].  

The Board notes that the above-referenced VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  Id., page 2.  This request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case (the initial adjudication of the claim was in 
April 2003), the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the January 2005 VCAA letter, the veteran was afforded 
ample opportunity to respond and to submit or identify 
evidence pertinent to her claim. She herself did not respond.  
However, her local representative filed argument on her 
behalf (a VA Form 646) in April 2005 and did not indicate 
that she had anything further to submit.  Similarly, the 
veteran's national representative filed an informal hearing 
presentation with the Board in October 2007, again not 
indicating that there was any outstanding evidence or any 
other reason for the Board not to adjudicate the claim.  
Neither representative indicated any problems with the timing 
of the VCAA notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) [timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].  


Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2) and (3) are not in dispute.  
The critical element is (4), degree of disability.  As has 
been explained above, the veteran has been accorded ample 
opportunity  to present evidence and argument on that point.  
With respect to the final element, effective date, in the 
absence of the assignment of an increased rating the 
effective date therefor is moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records as well as reports of VA examination and 
treatment of the veteran.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  In 
her December 2004 substantive appeal [VA Form 9], the veteran 
specifically declined the option of a Board hearing.

Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  The specific schedular criteria 
will be set out below.

Analysis

The veteran seeks entitlement to an increased disability 
rating for service-connected pelvic adhesive disease with 
infertility.  That disability is currently rated 30 percent 
disabling.  In addition, the veteran has been granted special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of a creative organ.    

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected disability is currently rated 
under 38 C.F.R. § 4.116, Diagnostic Code 7614 [disease, 
injury, or adhesions of fallopian tube(including pelvic 
inflammatory disease)].  This diagnostic code is congruent 
with the veteran's medical history, her complaints and the 
current diagnosis of pelvic adhesive disease.  The veteran 
and her representative have not suggested that any other 
diagnostic code would be more appropriate.   

Schedular rating

The veteran's disability is rated under the General Rating 
Formula for Disease, Injury, or Adhesions of Female 
Reproductive Organs.  Under that Formula, symptoms that do 
not require continuous treatment are rated at zero percent; 
symptoms that require continuous treatment are rated at 10 
percent; and symptoms not controlled by continuous treatment 
are rated at 30 percent.  There is no higher rating 
available. 

The veteran is therefore receiving the maximum schedular 
rating available under Diagnostic Code 7614.

DeLuca consideration

The veteran's accredited representative has suggested that 
the provisions of 38 C.F.R. § 4.40 be applied in this case.  
See the April 2005 VA Form 646.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40 (2007);  see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board finds that 38 C.F.R. § 4.40 is inapplicable in this 
case.  The veteran's disability is gynecological, not 
musculoskeletal, in nature.

Moreover, even if DeLuca considerations were applicable in 
this case (and the Board believes that they manifestly are 
not), the veteran is currently in receipt of the maximum 
schedular rating under Diagnostic Code 7614.  Thus, 
additional disability may not be assigned under 38 C.F.R. 
§ 4.40.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Further, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 7614, the provisions of 38 C.F.R. § 4.40 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

 Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the maximum 30 percent rating has been assigned 
as of the date of service connection, February 28, 2001.  
There is thus no basis for assigning a higher rating at any 
time.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994). 

In this case, the veteran's medical history includes multiple 
surgical procedures.  The February 2004 VA examiner 
identified a well-healed, non tender 5 centimeter surgical 
scar on the veteran's abdomen.  The veteran has not 
complained about the surgical scar.  Thus, assignment of a 
separate disability rating is not warranted, since such would 
be noncompensable under 38 C.F.R. § 4.118.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The veteran has referred to "chronic pelvic pain which is 
excruciating and unrelenting".  See her December 2004 
substantive appeal [VA Form 9].  
In essence, because she is already receiving the highest 
available schedular rating the veteran seeks an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996) [the question of an extraschedular rating is a 
component of a claim for an increased rating].

The veteran was provided with 38 C.F.R. § 3.321(b) in the 
October 2004 statement of the case, and it therefore appears 
that the RO considered this matter.  The Board will do 
likewise.

The Board initially observes that the veteran has referred to 
the "heartache" and anguish" of not being able to bear 
children.  The veteran is in fact compensated for infertility 
via special monthly compensation due to loss of use of 
creative organ.
In essence, the veteran appears to be seeking additional 
compensation for "pain and suffering".  The Board observes 
that, like the Court, it "is unable to award such relief.  It 
is not within the Court's power to award such traditional 
tort damages as reimbursement for expenses or compensation 
for 'pain and suffering'."  See Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996).

The veteran is contending that her service-connected 
gynecological disability manifests in an exceptional or 
unusual manner, specifically causing her excruciating pain.  
She has not been hospitalized recently for her gynecological 
disorder, much less frequently hospitalized.  Moreover, there 
has been presented no evidence by or on behalf of the veteran 
that her disability markedly interferes with her employment, 
over and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

With respect to the crux of the veteran's presentation, that 
she has experienced excruciating pain for many years and 
continues to do so, the Board observes, as did the February 
2004 VA examiner, that "during service there is no evidence 
that this pelvic adhesive disease was severe or even greater 
than mild."  Moreover, during a September 2001 VA 
psychiatric examination, although she referred in passing to 
a "cyst in the ovary", the veteran did not indicate any 
pain in her pelvic area but rather complained of chronic back 
pain.  There are no recent VA outpatient treatment records 
concerning the veteran's gynecological disability, and she 
reported to the February 2004 VA examiner that she "has not 
been evaluated recently."  The February 2004 VA examiner 
evidently did not elicit any signs of pain, since none were 
noted in the examination report and physical examination was 
unremarkable.  

In short, the only evidence of exceptional or unusual pain 
emanates from the veteran herself.  Although not necessarily 
disbelieving that the veteran may experience pain, the Board 
places greater weight of probative value on the entire body 
of the medical records, which do not indicate that such pain 
exists.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  It 
stands to reason that if the veteran were experiencing the 
excruciating level of pain that she claims, there would be a 
specific record of this.  There is not.  Moreover, the 
medical records in the file  do not document any unusual 
clinical presentation.

For these reasons, the Board finds that referral of this case 
for extraschedular consideration is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for her service-connected pelvic adhesive disease. 


ORDER

Entitlement to an increased disability rating for service-
connected pelvic adhesive disease is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


